Citation Nr: 0915994	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-07 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of left eye injury to include headaches, dizziness, light 
sensitivity, double vision, and nausea.

2.  Entitlement to a compensable evaluation for nystagmus, 
left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 
1981.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, in which a compensable evaluation 
for a history of left eye contusion was denied.

The Veteran testified before the undersigned Veterans Law 
Judge in April 2009.  A transcript of the hearing is 
associated with the claims file.

The evidence reflects that the Veteran originally sustained 
injury to his left eye in service when a fellow soldier shot 
blanks from an M16 machine gun directly into his left eye.  
He was treated emergently and, service treatment records 
show, inadequately initially evaluated.  Subsequent records 
show that he sustained flare burns in both eyes, and that it 
was thought he may have a retained foreign body.  An entry 
dated two days later shows that surgery was performed.  
Thereafter, service treatment records show, the Veteran 
experienced intermittent twitching, graying of his visual 
field, and near loss of vision accompanied by dizziness.  
These records also show that, notwithstanding the Veteran's 
report of ongoing pre-service migraines, that probable 
ophthalmological migraines was then also diagnosed.  VA 
examination conducted in 1982 alluded to a scheduled 
electronystagmography (ENG) test that was to be conducted 
after the examination.  The report of the ENG is of record 
and reflects findings of abnormal horizontal optokinetic 
test, asymmetrical vertical optokinetic test, and positional 
nystagmus.  The examiner opined that the tests results may 
indicate an intraocular problem.

An entry in VA treatment records dated in November 2006 and 
signed by an M.D. and Staff Ophthalmologist shows an 
impression of status post gunshot wound to the head with 
visual problems when tired or having a migraine, and with 
persistent headaches.  Neurology evaluation, conducted in 
July and September 2007 by the Chief of Neurology shows 
observations of horizontal nystagmoid movements on rapid 
horizontal gaze suggestive of a fixation problem.

The Board has re-characterized the issues to more accurately 
reflect the medical evidence-which demonstrates that 
headaches, nystagmus, and other visual problems are 
associated with the service-connected residuals of the 
inservice left eye injury-as well as to more accurately 
reflect the Veteran's claims. 

A motion to advance this case on docket was granted by the 
Board in April 2009.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2008).

Service treatment records document flare burns to both eyes 
during active service.  The Veteran testified that he has 
symptoms in his right eye, and the medical evidence shows 
that his vision is poorer in his right eye than in his left 
eye.  A claim for service connection for a right eye 
disability-either as directly related to active service or 
as secondary to the service-connected left eye disability-is 
inferred and referred to the RO for adjudication.

The issue of entitlement to a compensable evaluation for the 
residuals of left eye injury to include headaches, dizziness, 
light sensitivity, double vision, and nausea addressed in the 
REMAND portion of the decision below is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


FINDING OF FACT

Medical evidence establishes that the Veteran manifested left 
eye nystagmus, which is part and parcel of the service-
connected left eye injury residuals.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for left eye 
nystagmus are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1 - 4.14, 4.84a, Diagnostic Code 6016 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

By this action, the Board is granting the highest possible 
evaluation for left eye nystagmus, as a part of the Veteran's 
service connected residuals of left eye injury.  In light of 
this favorable action, discussion of whether VA has met its 
duties of notification and assistance is not required, and 
deciding the appeal at this time is not prejudicial to the 
veteran.

Notwithstanding, the Board observes that the Veteran has not 
been given sufficient notice of the evaluations governing eye 
disabilities.  In particular, the June 2008 letter provided 
identified only Diagnostic Codes 6009, and 6061 through 6080.  
As noted above, in the Introduction, the medical evidence 
reflects that the Veteran's left eye disability has been 
found to include visual problems magnified when he is tired 
or having a migraine, and persistent headaches.  The Veteran 
testified that he experiences symptoms of headaches, 
dizziness, light sensitivity, double vision, and nausea.  
Based on the medical evidence, it would appear that the 
criteria for evaluating headaches, to include migraine 
headaches, ought to be included.  Vazquez- Flores v. Peake, 
22 Vet. App. 37 (2008).

Moreover, the most recent VA examination of record was 
conducted in October 2004 and focused on field of vision.  It 
is thus an inadequate basis upon which to evaluate the 
totality of the Veteran's left eye disability.  Accordingly, 
the issue of entitlement to a compensable evaluation for the 
residuals of left eye injury to include headaches, dizziness, 
light sensitivity, double vision, and nausea is the subject 
of a remand immediately following this decision.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

II.  Entitlement to an Initial Evaluation for Left Eye 
Nystagmus

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Service connection for a history of contusion to the left eye 
was granted in a May 1982 rating decision.  A noncompensable 
evaluation was assigned under Diagnostic Code 6099.  In a 
February 2005 rating decision, the noncompensable evaluation 
was confirmed, but the disability was evaluated under 
Diagnostic Code 6099-6009, for a left eye disability 
evaluated analogous to unhealed eye injury.  In a December 
2007 supplemental statement of the case, the RO changed the 
description of the left eye disability to a left eye 
disability to include headaches, dizziness, light 
sensitivity, double vision, and nausea.  However, it 
confirmed and continued the noncompensable evaluation.

The issue of entitlement to a compensable evaluation for the 
residuals of left eye injury to include headaches, dizziness, 
light sensitivity, double vision, and nausea is the subject 
of a Remand immediately following this decision.

This decision focuses on whether the medical evidence 
presents a sufficient basis upon which to award a separate, 
10 percent, evaluation for nystagmus as a manifestation of 
the service-connected inservice left eye injury.  The Board 
finds that it does.

Separate, compensable evaluations may be afforded for 
distinct disabilities resulting from the same injury as long 
the symptomatology for one condition is not duplicative of or 
overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGPREC 
23-97 (July 1, 1997; revised July 24, 1997). 

In a July 2007 neurological consult, a physician and Chief of 
Neurology objectively observed the Veteran to manifest 
horizontal nystagmoid movements on rapid horizontal gaze 
which, the physician opined, suggested a fixation problem 
rather than a vestibular mechanism.  Nonetheless, in a 
September 2007 addendum, the finding of nystagmus was 
confirmed.

It is observed that the precise language of the September 
2007 entry used the abbreviation "rx" as in "no rx for 
nystagmus unless it is related to medication."  The RO 
interpreted this in the December 2007 supplemental statement 
of the case to mean that the examiner opined there was no 
reason for nystagmus unless it was related to medication.  
However, review of other entries contemporaneous to the 
September 2007 entry finds the use of "rx" in context to 
mean something other than "reason."  For example, in the 
July 2007 neurology entry, the same physician stated the 
Veteran was "[h]appy with current rx" and that he "rxd 
excedrine" for headaches.  Later in the same note, the 
physician stated "it is best to continue excedrine for rx 
headaches."  In the context of these comments, it makes more 
sense to interpret the abbreviation "rx" as 
"prescription," "drug," "medication," "treatment," or 
derivations thereof.

Moreover, to assume that the physician meant to say that 
there was no reason to find nystagmus in the left eye in 
September 2007 is patently contrary to the obvious findings 
of observed nystagmus described in July 2007, as well as 
historical findings of nystagmus in 1982.

Hence the conclusion that the physician intended to 
articulate in September 2007 that there is no treatment for 
the left eye nystagmus unless it is related to medications 
the Veteran is taking is the more logical and consistent 
interpretation.

Diagnostic Code 6016 provides a single 10 percent rating for 
central nystagmus, and does not give any specific criteria, 
other than that the presence of the nystagmus must be 
objectively documented.  Accordingly, an evaluation of 10 
percent under Diagnostic Code 6016 is warranted for the 
objectively observed nystagmus in the Veteran's left eye.  A 
higher evaluation is not afforded by the criteria.  See 
38 C.F.R. § 4.84a, Diagnostic Code 6016.

The application of other diagnostic codes has been 
considered; however, there are no other diagnostic codes that 
may be applied for manifestations of a nystagmus.  In 
addition, as above noted, the issue of entitlement to a 
compensable evaluation for the residuals of left eye injury 
other than nystagmus is the subject of a remand immediately 
following this decision.  

The medical evidence thus warrants a 10 percent evaluation 
for nystagmus of the left eye.  

The Veteran genuinely believes that his left eye disability 
is worse than has been evaluated and has testified as to his 
symptoms.  The Board has, by this decision, granted a 
separate, compensable evaluation for left eye nystagmus.  In 
addition, the issue of entitlement to a higher evaluation for 
service connected left eye injury residuals has been remanded 
for further development, including to obtain an adequate 
examination.  Consequently, while the Veteran, as a layperson 
lacking in medical training and expertise, cannot provide a 
competent opinion on a matter as complex as the extent of his 
left eye nystagmus, the credibility of his testimony is 
recognized and the highest evaluation available has been 
assigned in keeping with medical evidence.  Notwithstanding, 
it is observed that while his opinion is entitled to, and has 
been given, some probative value, it does not rise to the 
level of the detailed findings provided by medical 
professionals who have evaluated his left eye nystagmus 
manifestations.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007). 
However, the medical evidence does not support staged 
evaluations in the present case.

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) is deferred pending the completion of 
evaluation of the entire left eye disability, as directed in 
the Remand, following.  


ORDER

A separate, 10 percent, evaluation is warranted for left eye 
nystagmus.


REMAND

The evidence reflects that the Veteran's service connected 
left eye disability is more accurately described as residuals 
of left eye injury to include headaches, dizziness, light 
sensitivity, double vision, and nausea.

As above noted, service treatment records show that the 
Veteran required surgery to remove a foreign body from his 
left eye.  He manifested such symptoms as twitching, graying 
of his visual field, and near loss of vision with dizziness 
and was diagnosed with probable ophthalmological migraines 
while still in service.  In 1982, ENG results showed abnormal 
horizontal and asymmetrical vertical optokinetic tests with 
positional nystagmus.  The examiner opined that an 
intraocular problem may be present.

While the condition was found in 1982 and 1984 not to be 
disabling, it is now, and similar manifestations have been 
found to be present and part and parcel of the service-
connected left eye disability.  These include, in medical 
evidence dated in 2006, persistent headaches and visual 
problems.  Visual problems were not enumerated, however, and 
noted to be present when the Veteran was tired or having a 
migraine.  Neurological consult in July 2007 noted 
photophobia sonophobia and nausea and indicated that the 
Veteran's complaints were suggestive of migraine headaches 
without aura.  An addendum dated in September 2007 reported 
normal CT scan results.

Nystagmus was also diagnosed, but has been evaluated and 
awarded a separate compensable evaluation in the decision, 
above.  It therefore need not be considered here.

The Veteran testified in 2009 that he experiences headaches, 
nausea, blurry vision, and incapacitating episodes.  

The most recent VA examination was conducted in October 2004 
and focused on the Veteran's visual acuity without 
neurological consult or examination to determine the nature 
and extent of any other residuals that would arise given the 
nature of the Veteran's inservice injury-a direct firing of 
blanks from an M16 in the left eye with flare burn and 
surgery to remove a foreign body.  Additional VA examination 
must therefore be afforded the Veteran.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006); Barr, supra.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
directed.)

1.  Ensure that all appropriate VCAA 
notice is provided the Veteran.  In 
particular, send him the schedular 
criteria governing the evaluation of 
headaches, to include migraine headaches, 
and any other criteria indicated in 
conjunction with evaluating his service-
connected left eye injury residuals.

2.  Schedule the Veteran for an 
examination with the appropriate medical 
professional(s) to determine the nature 
and extent of his left eye pathology.  
All indicated tests and studies should be 
performed. The claims folder, including a 
copy of this remand and the April 2009 
hearing transcripts, must be provided to 
the examiner in conjunction with the 
examination.

The examiner(s) must consider any and all 
residuals of the inservice eye injury, to 
include the Veteran's complaints of burry 
vision, headaches, dizziness, nausea, and 
incapacitating episodes, and the medical 
observations of photophobia sonophobia, 
migraine headaches, fatigue, loss of 
vision or field of vision, any possible 
neurological or eye muscle pathology to 
include a fixation problem, and all other 
possible left eye pathology.

For left eye pathology including 
headaches, dizziness, light sensitivity, 
double vision, and nausea, the 
examiner(s) are requested to report the 
nature and extent of the conditions 
manifested.

For all other left eye pathology detected 
(with the exception of nystagmus, which 
has already been evaluated), including 
but not limited to any and all 
intraocular pathology, muscle and 
neurological pathology, the examiner(s) 
should state whether it is at least as 
likely as not that:
a)	such diagnosed left eye pathology is 
the result of the service-connected 
residuals of left eye injury or is 
part and parcel of the residuals of 
the inservice left eye injury or

b)	in the alternative, that the 
diagnosed pathology had its onset 
during active service or is the 
result of active service or any 
incident therein.

All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.

3.  After completion of the above steps 
#1-2, and
undertaking any other development deemed 
essential in addition to that specified 
above, readjudicate the Veteran's claims 
for entitlement to a compensable 
evaluation for the residuals of left eye 
injury to include headaches, dizziness, 
light sensitivity, double vision, and 
nausea, including consideration of an 
extra-schedular evaluation under 
38 C.F.R. § 3.321, with application of 
all appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO must consider whether it 
is more advantageous to the Veteran to 
evaluate appropriate manifestations-
including headaches-of the left eye 
disability under Diagnostic Code 6009 as 
part and parcel of an unhealed eye injury 
involving incapacitating episodes, or to 
evaluate the manifestations-including 
headaches-separately under the 
appropriate diagnostic codes. 

If any decision remains adverse to the 
Veteran, provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


